Third District Court of Appeal
                               State of Florida

                     Opinion filed September 21, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D22-570
                      Lower Tribunal No. F93-20100
                          ________________

                             Calvin Solomon,
                                Appellant,

                                     vs.

                           The State of Florida,
                                Appellee.


      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from
the Circuit Court for Miami-Dade County, Joseph Perkins, Judge.


     Calvin Solomon, in proper person.

      Ashley Moody, Attorney General, and Michael W. Mervine, Chief
Assistant Attorney General, for appellee.


Before SCALES, MILLER and GORDO, JJ.

     PER CURIAM.

     Affirmed.